ACCEPTED
                                                                                    04-15-00514-CV
                                                                        FOURTH COURT OF APPEALS
                                                                             SAN ANTONIO, TEXAS
                                                                             11/23/2015 10:21:43 AM
                                                                                     KEITH HOTTLE
                                                                                             CLERK

                            NO. 04-15-00514-CV

                                                                    FILED IN
                                                             4th COURT OF APPEALS
                        IN THE COURT OF APPEALS               SAN ANTONIO, TEXAS
                    FOURTH COURT OF APPEALS DISTRICT        11/23/2015 10:21:43 AM
                                                               KEITH E. HOTTLE
                           SAN ANTONIO, TEXAS                        Clerk



                     SELECT BUILDING SYSTEMS, INC. AND
                       TRI-BAR RANCH COMPANY, LTD.,
                                                    Appellants
                                    vs.

                         ROBERTSON ELECTRIC, INC.,
                                                      Appellee


             On Appeal from the 216th Judicial District Court
                         Kendall County, Texas
                           Cause No. 13-212


   MOTION TO ABATE APPEAL TO FINALIZE SETTLEMENT AGREEMENTS


TO THE HONORABLE JUSTICES OF THE COURT:

      Appellants Select Building Systems, Inc. and Tri-Bar Ranch Company,

Ltd. respectfully file this motion requesting that the Court stay the appeal to

give the parties an opportunity to finalize settlement agreements. As good

cause, Appellants would show the following:

                                      I.

      Appellants’ principal briefs are currently due on November 25, 2015.
                                      II.

      Following informal settlement negotiations, the parties have agreed

to settle their respective disputes. The preliminary agreements require

compliance by December 31, 2015.

                                      III.

      Given that the parties have settled their disputes, Appellants request

that the Court abate the appeal to give the parties the opportunity to

finalize their respective settlement agreements. Once the settlement

agreements are finalized, Appellants will file an appropriate motion with

the Court to dispose of the appeal. See TEX. R. APP. P. 42.1.

                                      IV.

      The undersigned have conferred with lead counsel for Appellee

Robertson Electric, Inc., Mr. Jimmie L. J. Brown, Jr., to determine if this

motion would be opposed. Mr. Brown indicated that this motion would not

be opposed.

      WHEREFORE,         PREMISES       CONSIDERED,        Appellants   Select

Building Systems, Inc. and Tri-Bar Ranch Company, Ltd. pray that this

motion be granted and that the appeal be abated so that the parties may

finalized their respective settlement agreements.




                                       2
    Respectfully submitted,

    /s/ Samuel V. Houston, III
    SAMUEL V. HOUSTON, III
    State Bar No. 24041135
    HOUSTON DUNN, PLLC
    4040 Broadway, Suite 440
    San Antonio, Texas 78209
    Telephone: (210) 775-0882
    Facsimile: (210) 826-0075
    sam@hdappeals.com

    JOHN W. SLATES
    State Bar No. 00794646
    COLBIE BRAZELL
    State Bar No. 24050157
    SLATES HARWELL, LLP
    1700 Pacific Avenue, Suite 3800
    Dallas, Texas 75201-4761
    Telephone: (469) 317-1000
    Facsimile: (469) 317-1100
    jslates@slatesharwell.com
    cbrazell@slatesharwell.com

    TOM C. CLARK
    State Bar No. 04298750
    CLARK, MALOUF & WHITE, LLP
    12222 Merit Drive, Suite 340
    Dallas, Texas 75251
    Telephone: (214) 559-4411
    Facsimile: (214) 559-4466
    tom@cmwattorneys.com




3
                     CERTIFICATE OF SERVICE

     I certify that a true and correct copy of the foregoing document was
served on November 23, 2015, electronically and/or by e-mail to:

     Jimmie L. J. Brown, Jr.
     Law Office of Jimmie L. J. Brown, Jr.
     3102 Cherry Creek Drive
     Missouri City, Texas 77459
     Email: lawserv@sbcglobal.net




                                        /s/ Samuel V. Houston, III
                                        SAMUEL V. HOUSTON, III




                                    4